United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, MANHATTANVILLE
STATION, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-201
Issued: March 28, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2006 appellant filed a timely appeal from a schedule award decision of
the Office of Workers’ Compensation Programs dated October 18, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has greater
than 10 percent impairment of both lower extremities for which she received a schedule award.
FACTUAL HISTORY
On March 12, 1999 appellant, then a 52-year-old letter carrier, sustained employmentrelated low back and right hip strains and contusions to both knees when she fell in the course of
her federal duties. On May 25, 1999 Dr. Malik Akhtar, an orthopedic surgeon, performed
authorized arthroscopic surgery to repair meniscal tears of both knees. Appellant returned to
limited duty on September 13, 1999 and continued under Dr. Akhtar’s care until his death. In
reports dated August 27 and October 22, 2004, Dr. Placido A. Menezes noted the history of

injury, appellant’s treatment regimen and diagnosed traumatic arthritis of both knees. X-rays of
the right and left knee on January 5, 2005 demonstrated moderate osteoarthritis on the right and
mild osteoarthritis on the left. In reports dated January 26 and March 2, 2005, Dr. Douglas E.
Padgett advised that appellant’s knee arthritis was caused by the 1999 employment injury. He
opined that she would need knee replacement surgery in the future. Dr. Padgett provided work
limitations. In reports dated May 4 and June 23, 2005, Dr. Steven D. Zaretsky noted the history
of injury, diagnosed knee arthritis and advised that, while there was no need for total knee
replacements at the present time, her prognosis in that regard was guarded.
On September 19, 2005 appellant filed a schedule award claim. In a July 26, 2005 report,
Dr. Norman M. Heyman noted the history of injury, appellant’s complaints of knee pain and
effusion and his review of certain medical records. He made findings on examination and
diagnosed contusion of the right and left knee; postoperation for partial medial and lateral
meniscectomy of the right knee, and questionable partial medial and lateral meniscectomy of the
left knee; tricompartmental osteoarthrosis of the right knee greater than the left knee.
Dr. Heyman advised that in accordance with the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),1
she had no impairment rating for the tricompartmental osteoarthrosis. Under Table 17-7 of the
A.M.A., Guides, she had a Grade 4 muscle function bilaterally, which, under Table 17-8,
provided a knee impairment of 12 percent for knee flexion and 12 percent for knee extension or a
24 percent impairment of each knee. He then advised that, under Table 17-10, a mild degree of
decreased knee range of motion yielded a 10 percent impairment of the right knee, and that under
Table 17-33, her right knee meniscectomy entitled her to a 10 percent impairment. Dr. Heyman
also found that under Table 17-33 she was entitled to a bilateral 12 percent impairment for
articular surface displacement of a patellar fracture more than three millimeters (mm).
Dr. Heyman concluded that appellant had a right knee impairment of 46 percent and a left knee
impairment of 40 percent.
In reports dated November 3 and December 6, 2005, an Office medical adviser stated
that, under Table 17-7 and 17-8, appellant was entitled to a 24 percent impairment for each knee.
He noted that, pursuant to Table 17-2, only one method was to be used for evaluating
impairment, advising that muscle function and diagnosis-based estimates were not to be used
with a strength rating. The Office determined that a conflict in medical evidence was created
between the opinions of Dr. Heyman and the Office medical adviser and referred appellant to
Dr. Alan R. Miller, Board-certified in orthopedic surgery, for an impartial medical evaluation.2
In a March 8, 2006 report, Dr. Miller noted the history of injury, appellant’s complaints and his
review of the medical record. Examination of both knees demonstrated healed arthroscopic scars
with no obvious joint effusion. Right knee range of motion was 5 to 105 degrees and left 0 to
120 degrees. Lachman’s test and anterior drawer sign were negative bilaterally and no lateral or
medial instability was present. Dr. Miller diagnosed right and left knee internal derangement,
status post arthroscopy; bilateral knee osteoarthritis, right greater than left and low back pain.
He concluded that, based on the A.M.A., Guides, using Tables 17-10, 17-7 and 17-33, appellant
had a 41 percent impairment of the right knee and a 34 percent impairment on the left.
1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

Drs. Menezes, Padgett, Zaretsky and Heyman are also Board-certified in orthopedic surgery.

2

By report dated April 27, 2006, an Office medical adviser reviewed Dr. Miller’s report.
He advised that, pursuant to Table 17-10, appellant had a 10 percent right lower extremity
impairment, based on knee flexion of 105 degrees and a 10 percent left lower extremity
impairment, pursuant to Table 17-33, based on a partial medial and lateral meniscectomy. The
Office medical adviser again noted that, under Table 17-2, only one method could be used in
rating impairment. On May 16, 2006 the Office requested that Dr. Miller review the Office
medical adviser’s report and provided a supplementary explanation regarding appellant’s
impairment rating. In a May 18, 2006 report, Dr. Miller advised that his original report
incorrectly calculated the percentage of impairment of appellant’s lower extremities. He agreed
that Table 17-2 of the A.M.A., Guides provides that only one method can be utilized for
determining lower extremity impairments and, using Table 17-33 for a diagnosis-based estimate,
found that appellant had a 10 percent impairment of the left lower extremity. Dr. Miller
determined that, under Table 17-10, her knee range of motion of 5 to 105 degrees on the right
yielded a 10 percent impairment of that lower extremity. He concluded that maximum medical
improvement had been reached on December 1, 1999. Dr. Zaretsky continued to submit reports
in which he noted appellant’s complaints of increased right knee pain and that she used a cane.
On January 26, 2006 he reported that left knee x-rays were taken.
By decision dated October 18, 2006, the Office granted appellant a schedule award for a
10 percent permanent impairment of both lower extremities, for a total of 57.6 weeks, to run
from March 8, 2006 to April 15, 2007.
LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act3 and section 10.404 of
the implementing federal regulation,4 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the Office, and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.5 Chapter 17 provides the framework
for assessing lower extremity impairments.6
Office procedures indicate that referral to an Office medical adviser is appropriate when a
detailed description of the impairment from the attending physician is obtained.7 When a
diagnosis-based impairment rating is applied, it is generally not appropriate to calculate
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

See Joseph Lawrence, Jr., supra note 1; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
6

A.M.A., Guides, supra note 1 at 523-64.

7

Thomas J. Fragale, 55 ECAB 619 (2004).

3

additional impairment based on anatomic or functional based methods (such as limitations of
strength or range of motion).8
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.10 Office procedures indicate that referral to an Office medical adviser is
appropriate when a detailed description of the impairment from a physician is obtained.11
ANALYSIS
The Board finds that appellant has no more than a 10 percent upper impairment of both
lower extremities. The Office found that a conflict had been created regarding appellant’s
degree of impairment between the opinions of Dr. Heyman and the Office medical adviser and
referred her to Dr. Miller for an impartial evaluation. In his March 8, 2006 report, Dr. Miller
noted his physical findings, and in his May 18, 2006 report opined that maximum medical
improvement had been reached on December 1, 1999 and utilized Tables 17-33 and 17-10 to
determine that appellant had 10 percent impairment of the left and the right lower extremities.
Table 17-2 of the A.M.A., Guides describes the types of impairment ratings that cannot
be combined, including that muscle strength cannot be combined with a diagnosis-based
estimate.12 An impairment rating for arthritis, as found in Table 17-31 can, however, be
combined with a diagnosis-based estimate.13 Dr. Akhtar’s operative report of May 25, 1999
provided that appellant had bilateral partial meniscectomies for medial and lateral tears. In
accordance with Table 17-33 appellant would, therefore, be entitled to a 10 percent lower
extremity impairment,14 as found by both the Office medical adviser and Dr. Miller, the referee
examiner. Dr. Miller also found that on examination of appellant’s right knee, flexion was from
5 to 105 degrees, and in his May 18, 2006 report correctly advised that Table 17-10 provides that
knee flexion of less than 110 degrees yields a lower extremity impairment of 10 percent.15
Appellant had no loss of knee flexion on the left and would therefore not be entitled to a
schedule award on that basis. Dr. Miller explained why he assigned separate methods to each
8

A.M.A., Guides, supra note 1, section 17.2j at 545; Derrick C. Miller, 54 ECAB 266 (2002).

9

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

10

Manuel Gill, 52 ECAB 282 (2001).

11

See Thomas J. Fragale, supra note 7.

12

A.M.A., Guides at 526; see Derrick C. Miller, supra note 8.

13

Id.

14

Id. at 544.

15

Id. at 537.

4

extremity. The Board therefore finds that he properly calculated appellant’s left lower extremity
based on her previous meniscectomy under Table 17-33 and her right lower extremity in
accordance with Table 17-10 for loss of knee flexion.
As to cartilage interval narrowing as described in Table 17-31.16 The record does not
support impairment as the January 5, 2005 x-ray report did not describe cartilage intervals.
While appellant submitted additional medical evidence from Drs. Menezes, Padgett and
Zaretsky, none of these physicians provided an impairment analysis. Before the A.M.A., Guides,
can be utilized, a description of impairment must be obtained from the claimant’s physician.
This description must be in sufficient detail so that the claims examiner and others reviewing the
file will be able to clearly visualize the impairment with its resulting restrictions and
limitations.17
The Board finds that Dr. Miller’s impairment evaluation is in accordance with the
A.M.A., Guides. It is entitled to special weight and appellant has not established that she has
greater than a 10 percent impairments to both lower extremities.18
CONCLUSION
The Board finds that appellant has no more than a 10 percent impairment of both lower
extremities.

16

Id. at 544.

17

Vanessa Young, 55 ECAB 575 (2004).

18

The Board notes that there is no provision under the act for bilateral leg impairment. The Office may, as an
administrative convenience, grant a schedule award containing a single impairment rating representing the addition
of left and right leg impairments if it first, as in this case, calculates that two leg impairments separately before
deriving such a figure. See Carl J. Cleary, 57 ECAB ____ (Docket No. 05-1558, issued May 10, 2006).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 18, 2006 be affirmed.
Issued: March 28, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

